—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 15, 1991, which, inter alia, ruled that claimant’s request for a hearing was untimely.
On December 15, 1990, two decisions of the local unemployment insurance office were mailed to claimant notifying her that she was (1) ineligible to receive benefits because she was not capable of employment, and (2) disqualified from receiving benefits because she voluntarily left her employment without good cause. Although claimant admitted that she received these decisions soon after they were mailed, she failed to request a hearing until after the 30-day statutory time period to do so had expired (see, Labor Law § 620 [1] [a]). There is no evidence in the record that claimant was in any way prevented from filing a timely request. Under the circumstances, the Unemployment Insurance Appeal Board correctly sustained the Administrative Law Judge’s determination that she was without authority to rule on the merits of claimant’s case (see, Matter of Bush [Levine], 53 AD2d 768; Matter of Cohen [Levine] 52 AD2d 695). Consequently, the unemployment insurance benefits that claimant received were properly held recoverable (see, Labor Law § 597 [4]).
Weiss, P. J., Levine, Crew III, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.